Citation Nr: 0001378	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence corroborating 
the existence of any of the veteran's claimed in-service 
stressors.

4.  There is no diagnosis of PTSD that is based on verified 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999); 38 C.F.R. § 3.304(f), as in 
effect prior to and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this appeal was previously before the 
Board and remanded in April 1997 for additional development.  
The Board has reviewed the record and finds that the 
requested development has been completed.  As such, the Board 
will proceed with disposition of this appeal.  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim for 
service connection for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).  In the present case, the Board 
finds that the foregoing criteria are met, as follows.  The 
record contains a diagnosis of PTSD in an October 1995 VA 
examination report.  Additionally, the veteran contends that 
his stressors are based on his experiences aboard an aircraft 
carrier during his service in Vietnam.  Furthermore, the 
examiner who provided the October 1995 diagnosis of PTSD 
indicated that the veteran had some features of PTSD based on 
his Vietnam experiences.   

As the veteran has met the threshold requirement of 
presenting evidence of a plausible or well grounded claim for 
service connection for PTSD, the next step is to evaluate 
whether the evidence supports an award of service connection.  
The Court of Appeals for Veterans Claims has indicated that 
claims for service connection for PTSD must satisfy the 
following elements:  1) A current clear diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
verified stressor(s).  Cohen, 10 Vet. App. at 138.  In the 
absence of any one element, the claim must fail.  

As noted above, the record reflects but a single diagnosis of 
PTSD, entered at the time of a VA examination in October 
1995.  At that time, the veteran reported having nightmares, 
which he believed were due to his experiences in Vietnam.  
The examiner indicated that the veteran presented "with some 
features consistent with [PTSD] based on his experiences in 
Vietnam; however, his long success with marriage of over 24 
years, his gainful employment ... suggests that even though he 
might have feature (sic) of [PTSD] it has influenced his 
civilian life minimally."

Other than the October 1995 diagnosis of PTSD, the record is 
negative for any findings or diagnoses of PTSD.  VA 
examination reports dated in July 1970 and August 1979 are 
negative for any clinical findings of a psychiatric disorder; 
a period of VA hospitalization in February and March 1971 was 
for treatment of an inadequate personality.  VA outpatient 
treatment records of September 1994 reveal that the veteran 
was examined for complaints of PTSD symptoms, including 
nightmares, with the clinical findings yielding a diagnostic 
impression of questionable PTSD.  On a VA psychiatric 
examination in October 1994, it was found by the examiner 
that the veteran did not meet the criteria for diagnosis of 
PTSD; the Axis I diagnosis was of a somatization disorder.

At the time of the October 1995 VA diagnosis of PTSD, there 
were no verified in-service stressors of record.  
Consequently, pursuant to the April 1997 BVA remand, an 
attempt was made to verify the veteran's claimed stressors.  
According to the veteran, his claimed stressors included 
fires and plane crashes on the deck of an aircraft carrier, 
where he served as a boatswain mate.  He also indicated that 
he lost several buddies during his service in Vietnam, 
although he was unable to provide names or dates of specific 
incidents.  

A review of the record reveals that the veteran served in the 
Republic of Vietnam aboard an aircraft carrier.  There is no 
evidence that the veteran was awarded any combat citations, 
nor is there any other evidence of record that the veteran 
engaged in combat with the enemy.  See 38 C.F.R. § 3.304(f), 
as in effect prior to March 7, 1997, and as amended March 7, 
1997; VAOPGCPREC 12-99.  As the veteran did not engage in 
combat with the enemy and appears to claim stressors that are 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressors.  Instead, the record must contain service records 
or other evidence that corroborates the veteran's testimony 
or statements.  See Cohen, 10 Vet. App. at 147; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In October 1997, the RO sent a request for stressor 
verification to the Department of the Army, U.S. Armed 
Service Center for Research of Unit Records.  A response was 
received in May 1998, which confirmed that there had been 
several incidents of plane accidents on or near the aircraft 
carrier on which the veteran was stationed, the USS Kitty 
Hawk.  However, there was no verification of any specific 
casualties, as the veteran did not provide names or dates.  
The RO offered the veteran an opportunity to present 
additional information, in light of the foregoing response 
from the U.S. Army, but the veteran indicated that he was 
unable to provide any more details.

In August 1998, the veteran underwent another VA examination.  
The examiner reviewed the veteran's claims file, including 
his service medical records and the documents regarding the 
veteran's service on the USS Kitty Hawk.  The examiner 
diagnosed the veteran with a depressive disorder, not 
otherwise specified.  The examiner noted that the veteran had 
a steady work history, and had been married for 27 years.  
The examiner further indicated that the veteran's "primary 
symptom is the insomnia with bad dreams."  The examiner was 
"not picking up any significant symptoms of hyper arousal or 
numbing or significant social withdrawal [thus, the examiner 
did] not feel that [the veteran met] the full criteria for 
[PTSD]."  Rather, the examiner felt that the veteran 
demonstrated depressive symptoms.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above; however, the Board must conclude that 
the preponderance of evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and the appeal 
is denied.  The elements necessary for establishing service 
connection for PTSD include corroboration that a claimed in-
service stressor occurred, and a current diagnosis of PTSD 
that establishes a medical nexus, or link, between PTSD and 
one or more of the claimed, corroborated stressors.  See 
Cohen, 10 Vet. App. at 137, 142-43, 147.  That evidence is 
simply not present in this case.  

As pertinent to stressor verification, 38 C.F.R. § 3.304(f) 
as in effect prior to March 7, 1997, provided that a grant of 
service connection for PTSD required credible supporting 
evidence that the stressor actually occurred and that, if the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Such regulation was modified by regulatory change 
effected March 7, 1997, requiring "credible supporting 
evidence that the claimed stressor occurred" for a grant of 
service connection for PTSD.  Also, the modified regulation 
provides that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will be applied, unless 
Congress provided otherwise, or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

The attempts to verify the veteran's claimed stressors merely 
resulted in general information about airplane accidents on 
or near the aircraft carrier on which the veteran was 
stationed.  There were no reports of mass casualties, etc. 
associated with such events.  Furthermore, as the veteran was 
unable to provide specific names of buddies who reportedly 
died in service, there is no verification of such.  However, 
notwithstanding the information received from the U.S. Army 
regarding the veteran's claimed stressors, the more recent VA 
examination report of record is negative for a PTSD 
diagnosis.  Rather, the diagnosis was of a depressive 
disorder.  

The Board acknowledges the veteran's statements, reflected in 
his VA medical records, that during his military service he 
experienced fires aboard the USS Kitty Hawk, which frightened 
him.  He also indicated that may of his buddies were killed 
in service.  However, although the veteran's statements as to 
his claimed stressors are accepted as truthful for purposes 
of rendering the claim well-grounded, in order to establish 
service connection, such stressors must be supported by 
corroborating evidence.  Id.  The record reflects that VA has 
made several attempts to obtain more specific information 
from the veteran regarding his claimed stressors, but each 
attempt had negative results.  Beyond generalized references 
to accidents on or near the USS Kitty Hawk, the record is 
devoid of any detailed incidents that are claimed to have 
contributed to the veteran's PTSD.  Without more detailed 
information as to the veteran's claimed stressors, VA is 
unable to offer any further assistance to corroborate such 
events. 

In light of the foregoing, the Board must conclude that the 
veteran's claim for service connection for PTSD must be 
denied under both the "old" and "new" regulatory 
provisions of 38 C.F.R. § 3.304(f) and Cohen, supra.  
Notwithstanding the diagnosis of PTSD of record, that 
diagnosis is not supported by a verified stressor.  The Board 
notes that a diagnosis of PTSD based on an unverified 
stressor history is inadequate for establishing service 
connection.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  Moreover, as  the record does not 
otherwise present a verified (or verifiable) stressor upon 
which a diagnosis of PTSD could reasonably be made, further 
psychiatric evaluation of the veteran is unnecessary.  

Finally, the Board notes that the record reveals that the 
veteran was awarded disability benefits by the Social 
Security Administration, effective in April 1996.  It does 
not appear that any attempts were made to obtain any medical 
records associated with that award, including a copy of the 
Social Security award decision.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998) (a failure to obtain Social Security 
records may be a violation of the duty to assist).  However, 
the Board finds there is no prejudice to the veteran in not 
obtaining those records, as this decision is not being denied 
based on medical grounds, i.e., diagnosis or etiology, but 
rather, on the basis of a lack of verified stressors.  Thus, 
any additional medical evidence would not alter the outcome 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (a Board decision that a claimant will not be 
prejudiced must be supported by an adequate statement of 
reasons or bases).

A preponderance of the evidence is against the veteran's 
claim, and, as such, the provisions of 38 U.S.C.A. § 5107(b) 
are not for application in this instance.  



ORDER

Service connection for PTSD is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

